The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “apparatus” in Claims 1-16, “autonomous surface cleaning apparatus” in Claims 1-3, 5, 7-13, and 15, “air treatment unit” in Claims 1-3, “mechanical dirt transfer mechanism” in Claims 1, 5-7, and 16, “mechanical transfer member” in Claims 2-4, and “pneumatic dirt transfer member” in Claims 14 and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-4 recite the limitation "the mechanical transfer member".  There is insufficient antecedent basis for this limitation in the claims since a mechanical transfer member has not been previously claimed.  For the purpose of examination, the Examiner will assume that the Applicant intended to claim a “mechanical dirt transfer mechanism”.
Claims 5, 7, 8, and 11 recite the limitation "the dirt outlet".  There is insufficient antecedent basis for this limitation in the claims since a dirt outlet has not been previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. KR 101202916 B1 (hereafter Lee et al.).

Regarding Claim 1, Lee et al. anticipates:
1. An apparatus (dirt removal system of the robot cleaner, Title) comprising a docking station (docking station 200) and an autonomous surface cleaning apparatus (robot cleaner 100) wherein, the autonomous surface cleaning apparatus comprises: 
(a) a primary air flow path (duct path between suction port 121 and pressure discharge passage 150 including suction passage 120 and pressure refining passage 130) extending from a dirty air inlet (suction port 121) to a clean air outlet (discharge passage out of filter 125, not shown): 
(b) a primary suction motor (blowing motor 162) positioned in the primary air flow path; and 
(c) an air treatment unit (storage unit 110 and filter 125) positioned in the primary air flow path, the air treatment unit comprising a dirt collection region (storage unit 110); 
and wherein the docking station comprises a dirt receptacle (storage unit 210) and a mechanical dirt transfer mechanism (connection part 220 which operates to open discharge door 111 and inlet door 221 as shown in Figure 6) operable to transfer dirt that has collected in the dirt collection region from the dirt collection region to the dirt receptacle.  

Regarding Claim 2, Lee et al. anticipates:
2. The apparatus of claim 1 wherein, when the autonomous surface cleaning apparatus is positioned on a floor, the air treatment unit (storage unit 110 and filter 125) has an upper side (top of storage unit 110), a lower side (bottom of storage unit 110), a first end (front) having a first side (front side wall of storage unit 110) positioned between the upper and lower sides and a second end (rear) having a second side (rear side wall of storage unit 110) positioned between the upper and lower sides, the second side is spaced apart from the first side in a first direction (front to rear) and, the mechanical transfer member (connection part 220 which operates to open discharge door 111 and inlet door 221 as shown in Figure 6) is moveable (relative movement due to robot cleaner 100 movement) in the first direction through at least a portion of the air treatment unit (Figure 6) whereby dirt collected in the air treatment unit is moved in the first direction through the air treatment unit (dirt moves from storage unit 110 rearward into storage unit 210).  

Regarding Claim 3, Lee et al. anticipates:
3. The apparatus of claim 1 wherein, when the autonomous surface cleaning apparatus is positioned on a floor, the air treatment unit (storage unit 110 and filter 125) has an upper side (top of storage unit 110), a lower side (bottom of storage unit 110), a first end (front) having a first side (front side wall of storage unit 110) positioned between the upper and lower sides and a second end (rear) having a second side (rear side wall of storage unit 110) positioned between the upper and lower sides, the second side is spaced apart from the first side in a first direction (front to rear), the second side has a dirt outlet (discharge passage 150, Figure 3) and, in a dirt emptying mode, the mechanical transfer member (connection part 220 which operates to open discharge door 111 and inlet door 221 as shown in Figure 6) is moveable (relative movement due to robot cleaner 100 movement) through the dirt outlet towards the first side and then moveable in the first direction back through the dirt outlet (connection part slightly enters storage unit 110 for dirt removal and is withdrawn when the robot cleaner leaves the docking station as shown in Figure 6).  

Regarding Claim 5, Lee et al. anticipates:
5. The apparatus of claim 1 wherein the autonomous surface cleaning apparatus (robot cleaner 100) has a robot bin door (discharge door 111) which closes the dirt outlet (discharge passage 150, Figure 3) and the mechanical dirt transfer mechanism (connection part 220 which operates to open discharge door 111 and inlet door 221 as shown in Figure 6) opens the robot bin door when the mechanical dirt transfer mechanism is actuated (actuated by relative movement of robot cleaner 100 and docking station 200).  

Regarding Claim 6, Lee et al. anticipates:
6. The apparatus of claim 1 wherein the docking station (docking station 200) has an openable door (inlet door 221) which closes a dirt inlet (duct inlet of connection part 220 as best shown in Figure 6) of the dirt receptacle (storage unit 210) and the mechanical dirt transfer mechanism (connection part 220 which operates to open discharge door 111 and inlet door 221 as shown in Figure 6) opens the openable door when the mechanical dirt transfer mechanism is actuated (actuated by relative movement of robot cleaner 100 and docking station 200).  

Regarding Claim 7, Lee et al. anticipates:
7. The apparatus of claim 6 wherein the autonomous surface cleaning apparatus (robot cleaner 100) has a robot bin door (discharge door 111) which closes the dirt outlet (discharge passage 150, Figure 3) and the mechanical dirt transfer mechanism (connection part 220 which operates to open discharge door 111 and inlet door 221 as shown in Figure 6) opens the robot bin door when the mechanical dirt transfer mechanism is actuated (actuated by relative movement of robot cleaner 100 and docking station 200).  

Regarding Claim 8, Lee et al. anticipates:
8. The apparatus of claim 1 wherein the autonomous surface cleaning apparatus (robot cleaner 100) has a robot bin door (discharge door 111) which closes the dirt outlet (discharge passage 150, Figure 3) and the robot bin door is opened when the autonomous surface cleaning apparatus docks at the docking station actuated (actuated by relative movement of robot cleaner 100 and docking station 200).  

Regarding Claim 9, Lee et al. anticipates:
9. The apparatus of claim 1 wherein the docking station (docking station 200) has an openable door (inlet door 221) which closes a dirt inlet (duct inlet of connection part 220 as best shown in Figure 6) of the dirt receptacle (storage unit 210) and the openable door is opened when the autonomous surface cleaning apparatus docks at the docking station (actuated by relative movement of robot cleaner 100 and docking station 200).  

Regarding Claim 10, Lee et al. anticipates:
10. The apparatus of claim 9 wherein the autonomous surface cleaning apparatus (robot cleaner 100) has a robot bin door (discharge door 111) which closes the dirt outlet (discharge passage 150, Figure 3) and the robot bin door is opened when the autonomous surface cleaning apparatus docks at the docking station (actuated by relative movement of robot cleaner 100 and docking station 200).  

Regarding Claim 11, Lee et al. anticipates:
11. The apparatus of claim 1 wherein the autonomous surface cleaning apparatus (robot cleaner 100) has a robot bin door (discharge door 111) which closes the dirt outlet (discharge passage 150, Figure 3) and the robot bin door is opened when an emptying mode of the autonomous surface cleaning apparatus is actuated (Figure 6 – emptying mode initiated after contact of charging terminals by opening and closing control unit 140).  

Regarding Claim 12, Lee et al. anticipates:
12. The apparatus of claim 1 wherein the docking station (docking station 200) has an openable door (inlet door 221) which closes a dirt inlet (duct inlet of connection part 220 as best shown in Figure 6) of the dirt receptacle (storage unit 210) and the openable door is opened when an emptying mode of the autonomous surface cleaning apparatus is actuated (Figure 6 – emptying mode initiated after contact of charging terminals by opening and closing control unit 140).  

Regarding Claim 13, Lee et al. anticipates:
13. The apparatus of claim 12 wherein the autonomous surface cleaning apparatus (robot cleaner 100) has a robot bin door (discharge door 111) which closes the dirt outlet (discharge passage 150, Figure 3) and the robot bin door is opened when an emptying mode of the autonomous surface cleaning apparatus is actuated (Figure 6 – emptying mode initiated after contact of charging terminals by opening and closing control unit 140).  

Regarding Claim 14, Lee et al. anticipates:
14. The apparatus of claim 1 further comprising a pneumatic dirt transfer mechanism (through pressure providing unit 160).  

Regarding Claim 15, Lee et al. anticipates:
15. The apparatus of claim 14 wherein the autonomous surface cleaning apparatus (robot cleaner 100) has the pneumatic dirt transfer mechanism (through pressure providing unit 160).  

Regarding Claim 16, Lee et al. anticipates:
16. The apparatus of claim 1 wherein the mechanical dirt transfer mechanism (connection part 220 which operates to open discharge door 111 and inlet door 221 as shown in Figure 6) is exterior to the dirt receptacle (storage unit 210)(Figure 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. KR 101202916 B1 (hereafter Lee et al.) in view of common knowledge.

Regarding Claim 4, Lee et al. teaches:
4. The apparatus of claim 3 wherein the mechanical transfer member (connection part 220 which operates to open discharge door 111 and inlet door 221 as shown in Figure 6) comprises a sweeping portion (bottommost roller 222 as shown in Figure 6 which will push any remaining debris back into storage unit) and a drive portion (topmost roller 222 as shown in Figure 6 which will drive the discharge door 111 open during engagement), the sweeping portion is reconfigurable between in insertion position (final engaged position) in which the sweeping portion is positioned above the lower side (bottom of storage unit 110)(Figure 6) and a sweeping position (engaging position where the robot cleaner 100 is moving toward docking station 200) in which the sweeping portion extends downwardly from the drive portion (shown in Figure 6).  

Lee et al. does not specifically identify the bottommost roller 222 as a sweeping portion, however, it would have been obvious to one with ordinary skill in the art at the time of the effective filing that the roller will act to push or sweep any debris that enters the space shown in Figure 6 after the discharge door 111 is opened ensuring that it is emptied into the docking station.  
Lee et al. does not specifically identify the topmost roller 222 as a drive portion, however, it would have been obvious to one with ordinary skill in the art at the time of the effective filing that the roller will act to push or drive the discharge door 111 opened as shown in Figure 6.  
Therefore, it would have been common knowledge to identify the features of the Lee et al. device as the cited claim limitation since it is obvious that they reasonably perform the disclosed claim function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of robot vacuum cleaners with docking stations that empty the debris by opening a door in the robot vacuum.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.